SCHWARTZ, Judge
(dissenting)
The appellee concedes that, on the basis of the facts known or obvious to the investigating officers, they had probable cause to believe that he had been driving while under the influence of a drug other than alcohol. Under Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966), and its progeny, they were therefore constitutionally entitled to secure his blood in order to test it for drugs, without a warrant and without his consent. Since this is true, I believe that the source of the blood actually used for that purpose, and the circumstances under which it was taken, are legally irrelevant. For this reason, I would reverse the order under review.